Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 9/15/2021 amending claims 14, 17, 24 and 26, claim 16 has been cancelled and new claims 27-32 have been added. 
In virtue of this communication, claims 14-15, 17-20 and 24-32 are currently pending in the instant application. 

Response to Remarks
Applicant has amended claims 14, 17, 24  and 26, added new claim 27-32 on 9/15/2021, submits the negative claim language using the term “without” in light of Application Specification, may not have sufficient basis to invoke the claim objections. 
Based on Application Specification and the considerations of one of ordinary skilled in the skill, the Office submits the claimed control device is controlling the claimed displays independently and individually. Based on this consideration, the claim objections have been withdrawn accordingly. 
Regarding the 35 U.S.C. §102 claim rejections, Applicant amends the claims, submits the amended claim language overcome the rejection based on prior art Algreatly. The amendments and arguments have been fully considered. In response, Examiner has searched, found and applied new prior arts Griffin (US 20150279037 A1) to render the amended, traversed and new claims obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15, 17-20 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly; Cherif Atia (US 20150042640 A1) in view of Griffin; Timothy et al. (US 20150279037 A1) 
As to claim 14, Algreatly discloses a control device ([0027] FIG. 24 illustrates a device comprised of a 3D scanner, projector, CPU, and memory unit) for controlling a detection unit configured to detect an operation performed by a user to a first display that is displayed in midair, 
[0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view. 
the control device comprising: an acquisition unit configured to ascertain a positional relationship between a position of a detection reference used to detect the operation and a position at which the operation is detected  
[0054] ... The determination of the location of the certain actual objects relative to the projection source is achieved by using a depth sensing camera or a 3D laser scanner. See also [0057]. 
Algreatly fails to directly disclose the control device being configured to control a display mode of a second display based upon the positional relationship. 
However, in a similar field of endeavor, Griffin discloses a video wall controller 
configured to control a display mode of a second display based upon the positional relationship. 
[0037] FIG. 1 illustrates the basic problem to be solved.
[0038] FIG. 2 illustrates the need for precise mapping, placement and bezel correction of displays when creating a video wall 
[0047] FIG. 3 shows a schematic diagram depicting a 2×2 video wall comprising four independent displays working together to output a video wall that has been configured to correctly compensate for the display bezel. Also shown is a tablet computing device with a built in camera (31) which is being operated by a user (32) to capture an image of all four of the displays comprising the video wall (along with their output).
The combination of Algreatly and Griffin continues to teach wherein
 the control device is configured to adjust, without adjusting a display mode of the first display, a brightness of the second display that is displayed at a different position from where the first display is displayed
Griffin [0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Griffin Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays;
Griffin teaches all displays can be individually adjusted, when a second display is final adjusted, first display won’t need to adjusted again. 
It would have been obvious to one of ordinary skill in the art to apply Griffin's individual images hue, intensity and brightness adjustment device and method into Algreatly’s control device, because the device and method enables “automating the setup process to improve the ease and speed of video-wall setup”, as revealed by Griffin in [0006]

As to claim 15, Algreatly further discloses the control device of claim 14, wherein: the control device adjusts the position of the detection reference in a case that the detection unit does not detect the operation during a predetermined period from beginning a detection of the operation 
[0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion. 

As to claim 17, Algreatly further discloses the control device of claim 14, wherein: the display control unit changes the display mode of the second display in a case that the detection unit does not detect the operation during a predetermined period from beginning a detection of the operation 
[0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion. 

 As to claim 18, Algreatly further discloses the control device of claim 17, wherein: the display control unit changes the display mode of the second display so that the user perceives that a position of the first display relative to the user is changed [0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view. ...Accordingly, the parts and parameters of the virtual screen are simultaneously changing when projected on surfaces to appear as one virtual screen relative to the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion, which will affect the user perception on all three displays as the three screens appear as one virtual screen relative to the point of view. 
 
As to claim 19, Algreatly further discloses the control device of claim 14, wherein: the display mode of the second display is at least one of a display position, size, a display image, luminance distribution and display density 
[0037] FIGs. 3-4. With second display adjusted to a different display position. 

As to claim 20, Algreatly further discloses the control device of claim 14, the position of the detection reference has a three dimensional area; and a part of the user or a member operated by the user that reaches to the three dimensional area is detected as the operation performed by the user 
[0040] To create the feeling of a three-dimensional image floating-in-midair, the shape of the virtual screen is simultaneously altered with any change in the position of the point of view. Changing the position of the point of view may lead to changing the surfaces that the parts of the virtual screen are projected, measured by the head mounted projector's movement. 

As to claim 24, Algreatly and Griffin disclose the control device operated by the driving method of the present claim as detailed in rejection of claim 14 above. 
Therefore claim 24 is rejected on the same grounds as claim 14

As to claim 25, Algreatly and Griffin disclose a display device comprising the control device according to claim 14 
Algreatly [0027] FIG. 24 illustrates a device comprised of ..., projector. 
Griffin [0028] In one embodiment of the invention, a smart phone or other mobile device with an embedded camera device is in communication wirelessly with a video wall control server

As to claim 26, Algreatly and Griffin disclose the control device of claim 14, comprising a processor and associated memory,  wherein the processor is programmed to function as the acquisition unit
Algreatly [0027] FIG. 24 illustrates a device comprised of a 3D scanner, projector, CPU, and memory unit
Griffin [0028] In one embodiment of the invention, a smart phone or other mobile device with an embedded camera device is in communication wirelessly with a video wall control server ... Application code executed on the mobile device, either by the browser or by a native mobile device application) captures image data from said camera (this could be a still image, a stream of video data, or a sequence of still images) and forwards this image data over a wireless connection to the server
 and is configured to adjust brightness of the second display
Griffin [0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Griffin Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays;

As to claim 27, Griffin further discloses the control device of claim 14, wherein the control device is configured to adjust, without adjusting the display mode of the first display, the position of the detection reference based upon the positional relationship ascertained by the acquisition unit
[0037] FIG. 1 illustrates the basic problem to be solved.
[0038] FIG. 2 illustrates the need for precise mapping, placement and bezel correction of displays when creating a video wall 
[0047] FIG. 3 shows a schematic diagram depicting a 2×2 video wall comprising four independent displays working together to output a video wall that has been configured to correctly compensate for the display bezel. 
Notice that Griffin teaches all displays can be individually adjusted, when a second display is final adjusted, first display won’t need to adjusted again. 

As to claim 28, Griffin further discloses the control device of claim 14, wherein the second display is darker than the first display
[0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays;

As to claim 29, Algreatly further discloses the control device of claim 14, wherein the second display represents a shadow of the first display
Algreatly [0066] One of the innovative applications of the present invention is hiding real objects in front of a user. This is achieved by projecting the scene behind the object on the object surfaces to give the illusion of disappearing the object and appearing the scene to the user. In this case, it is required to capture the scene behind the user then project this scene on the object after reforming the scene image according to the surfaces of the object. The same process can be utilized to project the scene behind the object on the user's retina to make the object disappear in front of the user. In this case the scene image will not be reformed since it will not be projected on the object surfaces.

As to claim 30, Algreatly and Griffin further disclose the control device of claim 14, wherein the control device changes the brightness of the second display 
Griffin [0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Griffin Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays
according to the operation performed by the user 
Algreatly [0005] The user can interact with the content of the 3D images similar to the way s/he interacts with a content presented on a computer display. 

As to claim 31, Algreatly and Griffin further disclose the control device of claim 14, wherein the controller changes the brightness of the second display according to a response to the operation performed by the user to the first display
Algreatly [0005] The user can interact with the content of the 3D images similar to the way s/he interacts with a content presented on a computer display. 
Griffin [0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Griffin Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays

As to claim 32, Griffin further discloses the control device of claim 15, wherein the detection unit detects the operation performed by the user to the first display without detecting an action of the user to the second display
Griffin [0023] In one realization the same color is output on each of the displays within the video-wall and after each change in the display, an image is captured for analysis. This image analysis detects relative differences between each display and adjust color output characteristics on individual displays within the video-wall, successively adjusting hue, intensity and brightness of the individual images. 
Griffin Claim 10: ... increasing or decreasing the relative brightness settings for image data sent to individual ones of the displays;
Notice that Griffin teaches all displays can be individually adjusted, when a first display is final adjusted, second display won’t need to adjusted again. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621